Per Curiam.

Petitioner in this action in habeas corpus is attacking only his 1962 conviction. Petitioner is still subject to detention under his 1957 conviction. Habeas corpus lies only if the petitioner is entitled to immediate release upon the determination that the claim urged in the action is well founded. Petitioner, in the present case, would not be entitled to immediate release inasmuch as he is still subject to detention on his 1957 conviction. Thus, habeas corpus does not lie. Page v. Green, Supt., 174 Ohio St., 178; and McNally v. Hill, 293 U. S., 131. Errors which petitioner wishes to urge in relation to his 1962 conviction under such circumstances must be raised by appeal.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.